ACKNOWLEDGEMENTS
In response to the Sept Non-Final Office Action mailed September 30, 2021, Applicant filed a response on February 28, 2022 (“Feb 2022 Response”).  The Feb 2022 response contained, among other things, documents titled “AMENDMENTS TO THE CLAIMS” (“Feb 2022 Claim Amendments”), “REMARKS” (“Feb 2022 Remarks”).

NOTICE OF NON-COMPLIANT RESPONSE
The Feb 2022 Response is considered ‘not completely responsive’ because it does not include a written consent of all assignees, signed by a party authorized to act on behalf of the assignee, as required by the last office action.  As such this instant reissue application does not comply with 37 C.F.R. §§ 1.172(a), 3.73(b) and MPEP §§ 324, 1410 and cannot go forward. In more detail:  
As noted in the Feb 2021 Final Action, pp. 6-7 and the Sept 2021 Non Final Action pp. 6-7, the Dec 2016 Consent of Assignee is not signed by a person in the organization that has the apparent authority to sign on behalf of the assignee.  
MPEP § 1410.02 I. states: 
A reissue application, whether filed before, on, or after September 16, 2012, must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. In addition, all assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of 37 CFR 3.73. 

-	MPEP § 1410.02 I.

The consent of assignee must be signed by a party authorized to act on behalf of the assignee. For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record. For applications filed before September 16, 2012, the consent must be signed by the assignee. Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee. For a discussion of parties authorized to act on behalf of the assignee, see MPEP § 325 (for applications filed on or after September 16, 2012) and MPEP § 324 (for applications filed before September 16, 2012).

-	MPEP § 1410.02 I. emphasis added. 


For purposes of compact prosecution the Examiner allowed processing of this instant reissue application. See Sept 2021 Non Final Action p.7.  However, because the instant application does not have proper consent, and because the last Office action required the consent form to be submitted, the Feb 2022 Response is considered ‘not completely responsive.’ 

CONCLUSION
 The Feb 2022 Response is not fully responsive to the Sept 2021 Non-Final Office Action because of the Feb 2022 Response does not include a properly signed consent of assignee. Accordingly this instant reissue application does not comply with 37 C.F.R. §§ 1.172(a), 3.73(b) and MPEP §§ 324, 1410 as noted above. 
In order to proceed with processing of this instant reissue application the Applicant is required to file a consent of assignee signed by a person having the apparent authority to do so or submit evidence that the person signing the Dec 2016 Consent of Assignee has the authority to  so.  See MPEP § 324 V for examples of how authority may be shown.   
Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice with in which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAYBE GRANTED UNDER 37 C.F.R. § 1.136(a) but in no case can any 

/NICK CORSARO/Primary Examiner, Art Unit 3992


















Conferees: 

/Ovidio Escalante/                                                                                                                                       
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992